Citation Nr: 0845128	
Decision Date: 12/31/08    Archive Date: 01/07/09

DOCKET NO.  03-20 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and her mother


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from April 1985 to July 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In March 2006, the Board remanded the case for further 
development, and thereafter promulgated a decision in 
February 2007.  The veteran filed a timely appeal of that 
decision to the United States Court of Appeals for Veterans 
Claims (Court), and pursuant to a Joint Motion for Partial 
Remand filed in August 2008, the parties to the Joint Motion 
determined that while they did not wish to disturb the 
February 2007 Board decision's denial of the claim for 
service connection for right ear hearing loss, they agreed 
that there were inadequate Reasons and Bases with respect to 
the remaining claims for service connection for left ear 
hearing loss and tinnitus.  Consequently, the parties moved 
the Court to vacate and remand that part of the Board's 
decision which denied entitlement to service connection for 
left ear hearing loss and tinnitus.  Thereafter, pursuant to 
an Order of the Court dated in August 2008, the Court granted 
the Joint Motion, and remanded these claims for compliance 
with the instructions in the Joint Motion for Partial Remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Following the remand of this matter by the Court, the Board 
provided the veteran with a letter advising her of her option 
to submit additional argument and/or evidence in support of 
her appeal before the Board proceeded with the readjudication 
of her remaining claims on appeal.  In response, the veteran 
submitted a November 2008 signed statement in which she 
indicated that she was submitting additional enclosed 
argument and/or evidence, and requesting that the Board 
remand her case to the RO for review of this newly submitted 
evidence.  The Board's review of this evidence reflects that 
it includes VA medical records that were not previously 
submitted and that are pertinent to the claims on appeal.  
Consequently, the Board finds that it has no alternative but 
to remand this case for the RO's initial consideration of 
this additional evidence.  38 C.F.R. § 20.1304(c) (2008).

While this case is in remand status, given the fact that the 
VA treatment records recently provided by the veteran are 
dated after the most recent VA treatment records that were 
contained in the record, the Board finds that an effort 
should be made to obtain all additional VA treatment records 
for the veteran, dated since May 2006.  

Accordingly, the case is REMANDED for the following action:

1.  Arrangements should be made to 
obtain the veteran's treatment records 
for hearing loss and tinnitus from the 
VA North Texas Health Care System, 
dated from May 2006 forward.  

2.  After reviewing the evidence 
submitted since the last supplemental 
statement of the case in May 2006, the 
veteran's remaining claims should be 
readjudicated.  If the benefits sought 
on appeal remain denied, the veteran 
and her representative should be 
provided a supplemental statement of 
the case and given the opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008). 


